DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25 and 28-40 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (US 2020/0081638), hereinafter referred to as Zhou in view of Cha et al (US 2019/0114193), hereinafter referred to as Cha. 

Referring to claim 21, Zhou teaches, as claimed, a method comprising mapping a first region of a first kernel address space to a first region in a first physical address space (i.e.-assigning first kernel module 161 to memory pool 171/172, see step 210 of fig. 2 and page 3, ¶25, lines 1-6); and mapping a first region of a second kernel address space to the first 
However, Zhou does not teach enabling a common shared region in both the first kernel address space and the second kernel address space for use. 
On the other hand, Cha discloses a multi kernel method and system configured to set a shared memory between first and second kernels (page 1, ¶12, lines 3-6).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Zhou and incorporate the step of enabling a common shared region inn both the first kernel address space and the second kernel address space for use, as taught by Cha. The motivation for doing so would have been to allocate memory address space for data that needs to be shared between multiple kernels.

As to claim 22, the modified Zhou in view of Cha teaches the method as recited in claim 21, wherein mapping the first region of the second kernel address space to the first region in first physical address space comprises mapping the first region of the second kernel address space to a device memory space (see Cha, page 5, ¶67).
claim 23, the modified Zhou in view of Cha teaches the method as recited in claim 22, wherein the common shared region is enabled for sharing by both a first subsystem and a second subsystem different from the first subsystem (see Cha, page 1, ¶12, lines 3-6). 
 
As to claim 24, the modified Zhou in view of Cha teaches the method as recited in claim 21, wherein addresses in the first region of the first kernel address space map to same locations in the first physical address space as addresses in the first region of the second kernel address space (see Cha, page 4, ¶66, lines 4-6). 

As to claim 25, the modified Zhou teaches the method as recited in claim 21, wherein said mapping of the first region of the first kernel address space to the first region in the first physical address space is performed by a first subsystem (page 3, ¶25). 

Referring to claims 28-34, the claims are substantially the same as claims 21-25, hence the rejection of claims 21-25 is applied accordingly. 

claims 35-40, the claims are substantially the same as claims 21-25, hence the rejection of claims 21-25 is applied accordingly. 

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU in view of Cha, as applied to claim 21 above, and further in view of Tsirkin (US 10,198,202), hereinafter referred to as Tsirkin. 

Referring to claims 26 and 27, the modified Zhou teaches the claimed invention except the limitation of claims 26 and 27.
	On the other hand, Tsirkin discloses a device access system comprised of a memory and memory management unit (IOMMU) configured to map range of memory spaces to various operating system applications (col. 1, lines 37-39 and col. 6, lines 15-17). 
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify the teachings of Zhou so that said mapping of the first region of the second kernel address space to the first region in first physical address space is performed by a second subsystem different from the first subsystem, wherein the second subsystem is an input/output memory management unit, as taught by Tsirkin. The motivation for 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday  from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184